Exhibit 10.9

GUARANTY

THIS GUARANTY (this “Guaranty”) is made as of the 20th day of April, 2006 by and
among FRANCIS E. O’DONNELL, JR. (“O’Donnell”), KATHLEEN M. O’DONNELL, TRUSTEE OF
THE FRANCIS E. O’DONNELL, JR. IRREVOCABLE TRUST (the “O’Donnell Trust”), DENNIS
L. RYLL (“Ryll”), RONALD OSMAN (“Osman”), STEVEN J. STOGEL (“Stogel”), DONALD L.
FURGERSON (“Furgerson”) and DONALD L. FURGERSON, TRUSTEE OF THE DONALD L.
FURGERSON REVOCABLE TRUST (the “Furgerson Trust”) ( O’Donnell, the O’Donnell
Trust, Ryll, Osman, Stogel, Furgerson and the Furgerson Trust, whether one or
more, hereinafter called “Individual Guarantor” in the singular), BIOVEST
INTERNATIONAL, INC., a Delaware corporation (“Biovest”), ACCENTIA
BIOPHARMACEUTICALS, INC. (“Accentia”) (Biovest and the Individual Guarantors,
whether one or more, hereinafter called “Guarantor” in the singular) to and for
the benefit of U.S. BANCORP COMMUNITY INVESTMENT CORPORATION, a Delaware
corporation (“USB”), and with respect to the guaranty set forth in Section 2B
hereof, TELESIS CDE TWO, LLC, a Delaware limited liability company (the “CDE”),
and its managing member, TELESIS CDE CORPORATION, a Delaware corporation
(“Telesis”).

RECITALS

WHEREAS, the CDE has received a sub-allocation of New Markets Tax Credits (the
“Tax Credits”) under Section 45D of the Internal Revenue Code of 1986, as
amended, and the rules an regulations promulgated thereunder (collectively, the
“Code”).

WHEREAS, Biovax Investment, LLC, a Delaware limited liability company (the
“Fund”) has contributed equity to the CDE (the “QEI Contribution”), which equity
is expected to constitute a “qualified equity investment” (“QEI”) under the New
Markets Tax Credit program authorized by Section 45D of the Code (the “NMTC
Program”).

WHEREAS, the QEI Contribution is being funded in part with the proceeds of
equity contributed to the Fund by USB. The proceeds of the QEI Contribution will
be used by the CDE to fund a loan to Biovax, Inc., a Florida corporation
(“Borrower”), in the original principal amount of $11,500,000 (the “CDE Loan”),
which is expected to constitute a “qualified low-income community investment”
under the NMTC Program.

WHEREAS, the Tax Credits claimable by USB in connection with the QEI
Contribution have allowed USB to provide the QEI Contribution to the CDE on more
favorable terms, which in turn has allowed the CDE to provide the CDE Loan to
Borrower on more favorable terms and, as a result, Borrower believes that it
shall substantially benefit, directly or indirectly, from the making of the QEI
Contribution.

WHEREAS, the Borrower is primarily engaged in the business of manufacturing an
anti-cancer vaccine currently in clinical trial within a United States
population census tract number which constitutes a Low-Income Community under
the NMTC Program, and the proceeds of the CDE Loan will be used to finance
certain activities of Borrower associated with the foregoing activities.

WHEREAS, in connection with the foregoing and concurrently herewith, USB and
Borrower have entered into that certain Tax Credit Reimbursement and Indemnity
Agreement (the “Indemnity”).



--------------------------------------------------------------------------------

WHEREAS, each Guarantor is an owner (directly or indirectly) of Borrower, USB’s
acquisition of a membership interest in the Fund is of material benefit to each
Guarantor, and without this Guaranty, USB would not acquire a membership
interest in, or make its contribution to, the Fund.

WHEREAS, to induce USB to acquire a membership interest in, and make its equity
contribution to, the Fund, each Guarantor has agreed to enter into this
Guaranty.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, each
hereby covenants and agrees to and for the benefit of USB as follows:

1. Notwithstanding anything to the contrary set forth herein, as used herein,
the terms “several”, “severally”, “joint and several” or “jointly and severally”
as they relate to the Guaranteed Obligations hereunder mean:

(A) The obligation of O’Donnell and the O’Donnell Trust, collectively, as to any
liability covered hereby shall be several and not joint and several with the
liability of O’Donnell and the O’Donnell Trust, collectively, not to exceed
33.36% of any such liability for a maximum aggregate liability of $2,000,000,
and as limited hereby may be enforced at the option of USB against each
Guarantor severally;

(B) The obligation of Ryll as to any liability covered hereby shall be several
and not joint and several with the liability of Ryll not to exceed 33.36% of any
such liability for a maximum aggregate liability of $2,000,000, and as limited
hereby may be enforced at the option of USB against each Guarantor severally;

(C) The obligation of Osman as to any liability covered hereby shall be several
and not joint and several with the liability of Osman not to exceed 16.68% of
any such liability for a maximum aggregate liability of $1,000,000, and as
limited hereby may be enforced at the option of USB against each Guarantor
severally;

(D) The obligation of Stogel as to any liability covered hereby shall be several
and not joint and several with the liability of Stogel not to exceed 8.34% of
any such liability for a maximum aggregate liability of $500,000, and as limited
hereby may be enforced at the option of USB against each Guarantor severally;

(E) The obligation of Furgerson and the Furgerson Trust, collectively, as to any
liability covered hereby shall be several and not joint and several with the
liability of Furgerson and the Furgerson Trust, collectively. not to exceed
8.34% of any such liability for a maximum aggregate liability of $500,000, and
as limited hereby may be enforced at the option of USB against each Guarantor
severally;

(F) Biovest shall be jointly and severally liable for all of the Guaranteed
Obligations hereunder.

2. A. Each Individual Guarantor severally (as more particularly defined and
limited in maximum and percentage liability in Section 1 hereof) and Biovest
jointly and severally absolutely, unconditionally, and irrevocably guarantees
the full and prompt payment of any and all amounts which may become payable by
Borrower under the Indemnity (the “Guaranteed Obligations”); provided, however,
that for purpose of determining the Guaranteed Obligations guaranteed by the
Individual Guarantors, and for such purpose only, the Minimum Return Shortfall
shall be determined: (i) as if the internal rate of return anticipated by the
Investor, as reflected in the Financial Forecast, was an internal rate of return
calculated without inclusion of any deductions of the Fund attributable to
interest accruals in excess of payments, and (ii) without reference to any
actual deductions taken by the Fund attributable to

 

2



--------------------------------------------------------------------------------

interest accruals in excess of payments. The terms “Minimum Return Shortfall”,
“Investor” and “Financial Forecast” shall all have the meaning set forth in the
Indemnity. Each Individual Guarantor severally (as more particularly defined and
limited in maximum liability in Section 1 hereof) and absolutely,
unconditionally, and irrevocably hereby also agrees to pay all reasonable costs,
expenses, damages and attorneys’ fees paid or incurred by USB, the CDE and
Telesis in endeavoring to collect the Guaranteed Obligations or in enforcing
this Guaranty against such Individual Guarantor; provided, however, in no event
shall any Individual Guarantor be required to pay any amounts required pursuant
to the foregoing provisions of this sentence in excess of such Individual
Guarantor’s maximum aggregate liability listed in Section 1 hereof. Biovest
jointly and severally absolutely, unconditionally, and irrevocably hereby also
agrees to pay all reasonable costs, expenses, damages and attorneys’ fees paid
or incurred by USB, the CDE and Telesis in endeavoring to collect the Guaranteed
Obligations or in enforcing this Guaranty.

B. Biovest absolutely, unconditionally, and irrevocably guarantees the full and
prompt payment of any and all obligations of Borrower on the CDE Loan, and
Accentia absolutely, unconditionally, and irrevocably guarantees the payment by
Borrower each year of $60,000 on the CDE Loan, together with any Expenses (as
such term is defined in the Amended and Restated Operating Agreement of the CDE
), as may be payable by Borrower to the CDE or the Fund pursuant to such
Operating Agreement, and Biovest and Accentia each agree to pay all reasonable
costs, expenses, and attorneys’ fees paid or incurred by USB and the CDE in
enforcing this Guaranty. Such guarantees by Biovest and Accentia with respect to
the Borrower’s payments on the CDE Loan shall be treated as and included in the
term “Guaranteed Obligations”.

3. This Guaranty is an absolute, unconditional, and continuing guaranty of
payment and performance of the Guaranteed Obligations and shall continue to be
in force and be binding upon each Guarantor until all of the Guaranteed
Obligations are irrevocably and indefeasibly satisfied or paid in full. This
Guaranty is an agreement of payment and performance and not merely of
collection.

4. Each Guarantor waives any and all defenses, claims, setoffs, and discharges
of Borrower, or any other obligor, pertaining to the Guaranteed Obligations,
except the defense of discharge by payment in full. Without limiting the
generality of the foregoing, each Guarantor will not assert, plead, or enforce
against USB, the CDE or Telesis any defense available to Borrower of waiver,
release, discharge, or disallowance in bankruptcy, statute of limitations, res
judicata, statute of frauds, anti-deficiency statute, fraud, incapacity,
minority, usury, illegality or unenforceability which may be available to
Borrower or any other person liable in respect of any of the Guaranteed
Obligations. The liability of each Guarantor shall not be affected or impaired
by any voluntary or involuntary liquidation, dissolution, sale, or other
disposition of all or substantially all of the assets, marshalling of assets and
liabilities, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment of, or other
similar event or proceeding affecting Borrower or any Guarantor or any of their
respective assets. Each Guarantor also waives promptness, diligence, and notice
with respect to any Guaranteed Obligation, any change of the time, manner, or
place of payment or other term of the Guaranteed Obligation, any exchange,
release or non-perfection of any collateral securing payment of any Guaranteed
Obligation, and any requirement that USB, the CDE or Telesis, as applicable,
exhaust any right or take any action against the Borrower or any collateral
security.

5. Each Guarantor waives presentment, demand for payment, notice of dishonor or
nonpayment, and protest of any instrument evidencing the Guaranteed Obligations.

6. If any payment applied by Borrower to the Guaranteed Obligations is
thereafter set aside, recovered, rescinded, or required to be returned for any
reason (including, without limitation, the bankruptcy, insolvency, or
reorganization of any Guarantor or any other obligor), the Guaranteed
Obligations to which such payment was applied shall for the purpose of this
Guaranty be deemed to have continued in existence notwithstanding such
application, and this Guaranty shall be enforceable as to such Guaranteed
Obligations as fully as if such application had never been made.

 

3



--------------------------------------------------------------------------------

7. This Guaranty shall be effective upon delivery to USB, the CDE and Telesis,
without further act, condition, or acceptance by USB or the CDE, shall be
binding upon each Guarantor and the successors and assigns of each Guarantor and
shall inure to the benefit of USB, the CDE, Telesis, and their participants and
their successors, and to the benefit of any assignees of the Guaranty and their
successors.

8. Each Guarantor represents and warrants as follows:

(a) to the extent Guarantor is an entity, Guarantor is duly organized and
validly existing under the laws of the state in which it is organized;

(b) it has all requisite power and authority to execute, deliver, and perform
this Guaranty;

(c) its execution, delivery, and performance of this Guaranty have been duly
authorized by all necessary action on its part;

(d) it has executed and delivered this Guaranty and this Guaranty is the legal,
valid, and binding obligation of Guarantor, enforceable against it in accordance
with its terms subject to the effect of applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws relating to or
affecting creditors’ rights generally, and to the effect of general principles
of equity (regardless of whether considered in a proceeding in equity or at
law);

(e) neither the execution nor delivery of this Guaranty nor compliance with or
fulfillment of the terms, conditions, and provisions hereof, conflicts with,
results in a material breach or violation of the terms, conditions, or
provisions of, or constitutes a material default, an event of default, or an
event creating rights of acceleration, termination, or cancellation, or a loss
of rights under (i) the organizational documents of Guarantor, (ii) any
judgment, decree, order, contract, agreement, indenture, instrument, note,
mortgage, lease, governmental permit, or other authorization, right,
restriction, or obligation to which Guarantor is party or any of its property is
subject or by which Guarantor is bound, or (iii) any federal, state, or local
law, statute, ordinance, rule, or regulation applicable to Guarantor;

(f) no consent, authorization, approval, order, license, certificate, or permit
or act of or from, or declaration of filing with, any governmental authority or
any party to any contract, agreement, instrument, lease, or license to which
Guarantor is a party or by which Guarantor is bound, is required for the
execution, delivery, performance, or compliance with the terms hereof by
Guarantor, except as have been obtained as required prior to the date hereof;

(g) there is no pending, or to the best of its knowledge, threatened, litigation
against Guarantor in any court or before any commission or regulatory body,
whether federal, state, or local, which challenges the validity or
enforceability of this Guaranty;

(h) it is not insolvent within the meaning of applicable state laws and federal
laws relating generally to bankruptcy, insolvency, or reorganization or relief
of debtors; and

(i) The financial statements for Guarantor which have been presented to USB, the
CDE and Telesis in connection with the transactions contemplated herein are true
and correct and fairly present the financial condition of Guarantor for the
period covered thereby; there have been no materially adverse changes in
Guarantor’s financial condition since the date(s) thereof; and Guarantor has not
entered into any commitments or contracts which are not reflected therein which
may have a materially adverse effect upon Guarantor’s financial condition,
business or operations.

9. All notices, approvals, requests, and demands to be made hereunder to any
party hereto shall be made in writing and addressed to the address set forth
below and shall be given by either of the following means:

(a) personal delivery or by prepaid courier, or express delivery service
(including, but not limited to, Federal Express, Express Mail, or United Parcel
Service); or

 

4



--------------------------------------------------------------------------------

(b) registered United States mail, return receipt requested, and postage
prepaid.

A party’s address may be changed by notice to the other parties given in the
same manner as provided above. Any notice, demand, or request sent pursuant to
clause (a) shall be deemed received upon such delivery and, if sent pursuant to
clause (b), shall be deemed received five (5) days following deposit in the
mail.

 

Biovest:    Biovest International, Inc.    324 S. Hyde Park Avenue    Suite 350
   Tampa, Florida 33606 Accentia:    Accentia Biopharmaceuticals    324 South
Hyde Park Avenue, Suite 350    Tampa, FL 336606 O’Donnell:    Francis E.
O’Donnell, Jr., M.D.    709 The Hamptons Lane    Town and Country, MO 63017
O’Donnell Trust:    The Francis E. O’Donnell, Jr. Irrevocable Trust    c/o
Kathleen M. O’Donnell, Trustee    3101 N. Central    Suite 700    Phoenix, AZ
85012 Ryll:    Dennis L. Ryll    2595 Red Springs Drive    Las Vegas, NV 89135
Osman:    Ronald Osman    1602 W. Kimmel St.    Marion, IL 62959 Stogel:   
Steven J. Stogel    7777 Bonhomme Ave., Suite 1210    St. Louis, MO 63105
Furgerson:    Donald L. Ferguson    11477 Olde Cabin Rd. Ste 110    St. Louis,
MO 63141 Furgerson Trust:    Donald L. Ferguson Revocable Trust    11477 Olde
Cabin Rd. Ste 110    St. Louis, MO 63141

 

5



--------------------------------------------------------------------------------

USB:    US Bancorp Community Development Corporation    Attention: Darren Van’t
Hof    1232 Washington Avenue, Suite 200    St. Louis, Missouri 63103   
Facsimile: (314) 418-0899    Telephone: (314) 418-0890 With a copy to:   
Sonnenschein Nath & Rosenthal, LLP    7800 Sears Tower    Chicago, Illinois
60606    Attention: Scott A. Lindquist, Esq.    Telephone: (312) 876-8970   
Facsimile: (312) 876-7934 CDE:    Telesis CDE Two, LLC    1101 30th Street, NW,
Fourth Floor    Washington DC 20007    Attention: William Whitman    Phone:
202-333-8447    Facsimile: 202-333-8445 With copy to:    Powell Goldstein LLP   
901 New York Avenue, NW    3rd Floor    Washington, DC 20001    Attention:
Jerome A. Breed    Facsimile: (202) 624-7222 Telesis:    Telesis CDE Corporation
   1101 30th Street, NW, Fourth Floor    Washington DC 20007    Attention:
William Whitman    Phone: 202-333-8447    Facsimile: 202-333-8445 With copy to:
   Powell Goldstein LLP    901 New York Avenue, NW    3rd Floor    Washington,
DC 20001    Attention: Jerome A. Breed    Facsimile: (202) 624-7222

10. No transfer or assignment by any of USB, the CDE, Telesis or any Guarantor
of any of its rights hereunder (whether by operation of laws or otherwise) shall
relieve the transferor or assignor of any of its obligations hereunder.

11. In all respects, including, without limitation, matter of construction and
performance of this Guaranty and the obligations arising hereunder, this
Guaranty shall be governed by, and construed in accordance with the internal
laws of the State of Delaware applicable to contracts and obligations made in
such state and any applicable laws of the United States of America.

 

6



--------------------------------------------------------------------------------

12. If any term or provisions of this Guaranty or the application thereof to any
person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Guaranty, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Guaranty shall be valid and enforced to the fullest extent permitted by
law.

13. The waiver of any provision of this Guaranty by USB, the CDE or Telesis, as
applicable, shall constitute a waiver of this provision on that occasion only,
and shall not constitute a waiver of any other provision of this Guaranty, or
that provision with respect to any other occasion. No waiver of any provision of
this Guaranty by USB, the CDE or Telesis, as applicable, shall be deemed
effective unless contained in a writing signed by it.

14. Where two or more persons or entities have executed this Guaranty, unless
the context clearly indicates otherwise, all references herein to “Guarantor”
shall mean the guarantors hereunder or either or any of them. All of the
obligations and liability of said guarantors hereunder shall be several or joint
and several (as further described in Section 1 of this Guaranty). Suit may be
brought against said Guarantors, severally or jointly and severally (as further
described in Section 1 of this Guaranty), or against any one or more of them,
less than all, without impairing the rights of USB, the CDE and Telesis against
the other or others of said Guarantors; and USB, the CDE or Telesis, as
applicable, may compound with any one or more of said Guarantors for such sums
or sum as it may see fit and/or release such of said Guarantors from all further
liability to USB, the CDE and/or Telesis, as applicable, for such indebtedness
without impairing the right of USB, the CDE or Telesis, as applicable, to demand
and collect the balance of such indebtedness from the other or others of said
Guarantors not so compounded with or released; but it is agreed among said
Guarantors themselves, however, that such compounding and release shall not
impair the rights of said Guarantors as among themselves.

15. Except as otherwise provided herein, the rights of USB, the CDE and Telesis
are cumulative and shall not be exhausted by its exercise of any of its rights
hereunder or otherwise against Guarantor or by any number of successive actions
until and unless all Indebtedness has been paid and each of the obligations of
Guarantor hereunder has been performed.

16. This Guaranty may only be modified, waived, altered or amended by a written
instrument or instruments executed by the party against which enforcement of
said action is asserted. Any alleged modification, waiver, alteration or
amendment which is not so documented shall not be effective as to any party.

17. This Guaranty may be executed in any number of counterparts with the same
effect as if all parties hereto had signed the same document. All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof it shall only be necessary to produce one such
counterpart.

[The remainder of this page has been left intentionally blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered by each
Guarantor as of the date first above written.

 

BIOVEST INTERNATIONAL, INC. By:  

/S/ JAMES A. MCNULTY

Name:   James A. McNulty Title:   CFO/Secretary ACCENTIA BIOPHARMACEUTICALS, INC
By:  

/S/ FRANCIS E. O’DONNELL, JR.

Name:   Francis E. O’Donnell, Jr. Title:   Chairman/CEO

 

Francis E. O’Donnell, Jr. FRANCIS E. O’DONNELL, JR. IRREVOCABLE TRUST By:  

 

  Kathleen M. O’Donnell   Trustee

 

Dennis L. Ryll

 

Ronald Osman

 

Steven J. Stogel

 

Donald L. Furgerson DONALD L. FURGERSON REVOCABLE TRUST By:  

 

  Donald L. Furgerson   Trustee

 

8



--------------------------------------------------------------------------------

CONSENT OF SPOUSE TO GUARANTY

Reference is hereby made to that certain Guaranty (the “Guaranty”) made as of
April 20, 2006 by and among Biovest International, Inc., Accentia
Biopharmaceuticals, Inc., Francis E. O’Donnell, Jr., Kathleen M. O’Donnell,
Trustee of the Francis E. O’Donnell, Jr. Irrevocable Trust, Dennis L. Ryll,
Ronald Osman, Steven J. Stogel, Donald L. Furgerson and Donald L. Furgerson,
Trustee of the Donald L. Furgerson Revocable Trust in favor of U.S. Bancorp
Community Investment Corporation (“US Bank”), Telesis CDE Two, LLC (the “CDE”)
and Telesis CDE Corporation (“Telesis”).

I hereby certify to US Bank, the CDE and Telesis that I am the spouse of
                                 who signed the Guaranty and who is an owner
(directly or indirectly) of Biovax, Inc., a Florida corporation.

I have read the terms and provisions of the Guaranty.

Being fully advised of all of my rights, interests and obligations relating to
the Guaranty, I hereby approve and consent to the Guaranty, and agree to be
subject and bound by the terms and provisions of the Guaranty.

 

 

(signature) Print Name:                             Date: April     , 2006

 

9